DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed October 06, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 8, 9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (JP 2001/13151; hereinafter “Ogura”- already of record; see translation provided in the IDS filed September 23, 2019) in view of Maroney et al., (US 2006/0077376; hereinafter “Maroney”).
As to claims 1 and 17, Ogura teaches a sample measurement method of performing first measurement for a blood coagulation test and second measurement for a test different from the blood coagulation test (figure 1; paragraph [0011] et seq.), comprising: 
performing a first dispense operation by aspirating a sample from a sample container through a nozzle positioned in a plasma region separated from a red blood region in the sample container and discharging the aspirated sample into a first container for use in the first measurement (figure 1; see paras [0013], [0015]-[0017] and [0034]);
after the first dispense operation, performing a second dispense operation by aspirating the sample from the sample container through the nozzle positioned in the plasma region in the sample container and discharging the aspirated sample for use in the second measurement into a second container different from the first container (figure 1; paragraphs [0013], [0015]- [0017], and [0034]; which discloses sequentially injecting a sample into the reactions containers W1, W2, where W1 is a container for coagulation test and W2 a container for biochemical or immunological test (paragraph [0013] et seq.); 
performing the first measurement based on the plasma discharged into the first container (paragraphs [0013], [0020]-[0021] and [0028]- [0030]); and 
performing the second measurement based on the plasma discharged into the second container (paragraphs [0013], [0020]-[0023] and [0028] - [0032]). 
Note: while Ogura discloses doing the second measurement with serum in an alternative, it also discloses doing the second measurement with plasma. Ogura discloses dispensing plasma for use in the second measurement into a second container different from the first container (paragraphs [0008], [0013], [0030] and [0032]. Ogura also discloses dispensing the plasma sample into both the first container and the second container, it is implicit that the plasma sample is dispensed from the same sample container (paragraph [0013]-[0017]). 
Ogura does not explicitly disclose the sample in the sample comprises plasma separated from whole blood by centrifugation or that the plasma region is separated from a red blood cell region with a buffy coat therebetween in the sample container.  In the related art of blood analysis, Maroney teaches blood samples are often analyzed or processed by fractionation to separate particular components. This allows particular components of interest to be extracted from a sample. Fractionation is achieved by centrifugation of the sample, which results in a sample having a number of layers or fractions, each fraction consisting of particular components of the blood. Typically, the centrifuged sample comprises three fractions, the uppermost fraction containing (amongst other components) plasma, the lowermost fraction containing (amongst other components) red blood cells and the middle fraction, known as the `buffy coat`, containing (amongst other components) white blood cells . Alternatively, analysis is performed with specimens dispensed from whole blood in order to analyze a red blood cell component. For the dispensing and analyzing of a specimen, which is separated into layers of blood plasma and blood cells, or a whole blood specimen, together with a blood plasma (blood serum) specimen or the like using one automatic analyzer (see para [0002] et seq.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have used a centrifuge to pretreat the sample to separate the whole blood into its different layers in Ogura, as taught in Maroney, as this is considered a conventional and reliable means for separating whole blood for plasma analysis (see para [0002] et seq.)  The method and apparatus of Maroney is configured to determine the boundaries between fractions in a fractionated sample and extracting desired fractions from the fractionated sample in the case wherein the sample is a fractionated blood sample such that the desired testing is done on the desired layer.
As to claims 8-9 and 18-20, Maroney teaches the lowering of the nozzle by the predetermined amount from the liquid surface of the plasma region in the sample container comprises lowering the nozzle by the predetermined amount from the liquid surface of the plasma region in the sample container after a sensor 51 senses that a tip of the nozzle comes into contact with the liquid surface of the plasma region (see para [0062] et seq.)  While, Maroney does not explicitly disclose lowering the nozzle by the predetermined amount from the liquid surface of the plasma region in the sample container by driving a drive section that lifts and lowers the nozzle according to a lowering amount stored in a memory is merely one method of liquid level detection verses another one. The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
As to claim 11, Maroney teaches the same nozzle 5 is used to dispense the sample for use in the first measurement and to dispense the sample for use in the second measurement.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Maroney, in further view of Wakamiya et al., (US 2009/0081794; hereinafter “Wakamiya”).
Ogura teaches measurement for the blood coagulation inspection and measurement of the first half for the biochemical and immune serum inspections are executed by the first optical system 4, and measurement of the last half for the biochemical and immune serum inspections is executed by the second optical system 5.  However, the combined system of Ogura and Maroney does not explicitly disclose the immune analyzer performing BF separation to separate a liquid component from a test substance in the sample dispensed into the second container.  However, B/F separation for immune analysis is well known in the art, see Wakamiya. Wakamiya teaches the use of B/F separation for immune analysis (see para [0024] et seq.)  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing the claimed invention have used in the combined system of Ogura and Maroney, a B/F separator, like that taught by Wakamiya, for the expected benefit of expanded analysis capabilities. 
Response to Arguments
Applicant’s arguments with respect to claims1, 3, 7-9, 11, 13-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798